                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 UNITED STATES OF AMERICA



 ANITA MOODY


                             WAIVER OF INDICTMENT

         I, ANITA MOODY, the above-named defendant, who is accused of violating

Title 18 United States Code, Section 1349, Conspiracy to Commit Bank Fraud and Title

18 United States Code, Section 844(f)(1), Explosive Material-Malicious Damage to

Federal Property, being duly advised of the nature of the charge, the proposed

Information, and of my rights, hereby waive in open court on 4 ~

(date) prosecution by Indictment and consent that the proceeding may be by Information

rather than by Indictment.




                                           ANITA MOODY
                                           Defendant




                                           JO N GINN
                                           PATRICK SHORT
                                           Attorney for Defendant




Before
         Judicial Officer


                                 Waiver of Indictment - Page 1
